Citation Nr: 1533618	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-11 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating higher than 20 percent for service-connected dislocation of the right patella, postoperative with residual surgical scar.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1988 to December 1988. 

This matter is before the Board of Veterans' Appeal (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2014, the Board remanded the claims on appeal for further development, namely, to obtain treatment records and afford the Veteran a VA examination.  As discussed below, treatment records and a VA examination have been successfully obtained.  See Stegall v. West, 11 Vet. App. 269, 271 (1998).  The claim has now returned to the Board for further adjudication.  

During the course of this appeal, the Veteran was awarded a 100 percent temporary total disability rating from January 19, 2012, to February 29, 2012, following knee surgery on January 19, 2012.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran had no more than moderate impairment of the dislocation of the right knee patella, status postoperative with residual scars prior to January 18, 2012.  
 
2.  Prior to January 18, 2012, the Veteran's dislocation of the right knee patella resulted in painful limited motion; and did not manifest as flexion limited to 60 or less, with consideration of additional limitation due to pain, weakness, fatigability or incoordination following repetitive use, and there is no evidence of impairment of the tibia and fibula.  

3.  From March 1, 2012, the Veteran's right knee status post arthroscopy (previously rated as dislocation of the right knee patella, status postoperative with residual scars), resulted in flexion of 60 degrees with pain at 30 degrees, and there is no evidence of impairment of the tibia or fibula.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for dislocation of the right knee patella, status postoperative with scar prior to January 18, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5257, 5260, 5261 (2014).

2.  The criteria for an evaluation in excess of 20 percent for chondromalacia of the right knee status post arthroscopy from March 1, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5257, 5260, 5261.

3.  The criteria for a separate evaluation for limitation of flexion of the right knee from March 1, 2012, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260 (2014); VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, a letter sent to the Veteran in August 2008 provided the Veteran with the required information and the letter was sent prior to the adjudication of the Veteran's claims in November 2008.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran was afforded a VA medical examination in August 2008 and September 2014.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claims, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board is also satisfied that there has been substantial compliance with the July 2014 remand directives, which included attempting to obtain the outstanding treatment records, and a VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Increased Rating

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which she or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2014).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2014) and 38 C.F.R. § 4.45 (2014) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).   

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).    

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2014).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a (2014).  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2014).

The Veteran's left knee disability is rated under Diagnostic Code 5257.  Under Diagnostic Code 5257, a 20 percent disability rating is warranted for moderate recurrent subluxation or instability.  38 C.F.R. § 4.71a, DC 5257.  A 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  See id.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  Under Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  The knee is considered a major joint.  38 C.F.R. § 4.45 (2014).  Additionally, with any form of arthritis, painful motion is an important factor of disability, and the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Therefore, the rater shall take into account actually painful, unstable, or malaligned joints, due to healed injury.  38 C.F.R. § 4.59 (2014).  These symptoms will be entitled to at least the minimum compensable rating for the joint.  Crepitation as well as pain in passive and active motion in weight-bearing and nonweight-bearing will also be noted and considered.  38 C.F.R. § 4.59 (2014).  

Moreover, it is well to observe that because the list of findings, which may be used to objectively confirm limitation of motion at the 10 percent level under DC 5003, is preceded by the term "such as," it is therefore "non-exhaustive" and would permit consideration of other symptoms particular to the Veteran's left knee disability.  See, e.g., Vasquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013) (Use of the term "such as" indicates that the list of symptoms that follows is "non-exhaustive"); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (Use of the term "'such symptoms as,' followed by a list of examples, provides guidance as to the . . . symptoms contemplated for [the] rating, in addition to permitting consideration of other symptoms . . . ").  Hence, the Veteran's left knee symptoms of pain, swelling, and stiffness would be contemplated by the criteria for a 10 percent under DC 5003 and DC 5010.  38 C.F.R. § 4.14 (2014).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2012).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

Other potentially applicable diagnostic codes include Diagnostic Code 5256, which contemplates ankylosis of the knees, Diagnostic Code 5258, which contemplates dislocation of semilunar cartilage; Diagnostic Code 5259, which removal of the semilunar cartilage, Diagnostic Code is 5260, which contemplates limitation of flexion of the knee; and Diagnostic Code 5261, which contemplates limitation of extension of the leg.  38 C.F.R. § 4.71a.

A.  Factual Background

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Turning to the evidence of record, the Veteran was afforded a VA examination in September 2008.  The examiner noted that the dislocated his right patella while in service.  In 2003, he injured his right knee at work and underwent a tendon replant in 2006.  The Veteran continued to report difficulties with the knee and wears a knee brace.  A physical examination revealed quadriceps atrophy to the involved right knee area measuring 3/8 inch less on the right than the left.  Range of motion for the right knee flexion to 110 degrees without painful limitation.  The examiner observed a healed surgical scar that is non-tender or non-adherent to the underlying tissue.  The collateral and cruciate ligaments are intact.  There was no evidence of joint effusion or capsular thickening.  The examiner noted that he is able to stand without difficulty.  The examiner noted that there is no additional functional impairment due to pain, weakness, fatigability, incoordination or flare-ups.  There are no incapacitating episodes, radiating pain or neurological findings.  The examiner provided a diagnosis of dislocation of the right patella in the past postoperative with residuals.  

VA treatment from the Chicago VA Medical Center (VAMC) dated in March 2009 showed that the Veteran continued to complain of right knee pain.  The examiner noted that he has a medical history of patellofemoral pain syndrome in the right knee, status post orthoscopic surgery the right knee and tibia tuberosity transfer in June 2005.  The Veteran is wearing a knee brace but not taking any medication. 

A January 2012 VA treatment record revealed that the Veteran underwent a right knee arthroscopic surgery to remove a screw in a tibia and debride a meniscal tear. The VA surgeon provided that operative findings that the screws have been removed without complications.  A February 2012 follow-up evaluation showed that his wounds are clear without signs of infection and sutures were removed.  The Veteran had minimal swelling.  A March 2012 treatment record provided that the Veteran had persistent pain and limited range of motion since surgery.   

The Veteran was afforded a VA examination in June 2012, and the examiner confirmed a diagnosis of chondromalacia of the right knee patella and degenerative joint disease (DJD) of the right knee.  The examiner reported no flare-up symptoms.  Range of motion testing provided right knee flexion to 60 degrees, with objective evidence of pain at 30 degrees; and extension to 0 degree.  Repetitive use testing did not provide any additional limitation of motion.  With regards to functional loss, the Veteran was noted to have less movement than normal, pain on swelling and interference with sitting, standing and weight-bearing activities.   The examiner noted that the Veteran has tenderness or pain on palpation of the right knee.  Muscle strength testing revealed active movement against gravity (3/5).  Joint stability testing revealed normal findings, and no evidence of patellar subluxation or dislocation was found.  The examiner noted that the Veteran had a meniscal tear in the right knee and underwent a meniscectomy in 2012.  He has a residual scar of two "non-healed" scars.  The examiner also noted that the Veteran underwent a right knee arthroscopic "Fulkerson" procedure with a healed scar.  The Veteran requires the use of a knee brace on a regular basis.  The examiner concluded that the Veteran's knee condition causes pain while standing and walking.  

The Veteran was afforded a VA examination in September 2014.  The examiner continued the diagnosis of chondromalacia of the right knee patella status post-operative repair and degenerative joint disease of the right knee.  The examiner reported no flare-up symptoms.  Range of motion testing provided right knee flexion to 60 degrees, with objective evidence of pain at 40 degrees; and extension to 0 degree.  Repetitive use testing did not provide any additional limitation of motion.  With regards to functional loss, the Veteran was noted to have less movement than normal, weakened movement, excess fatigability, pain on movement and disturbance in location.   The examiner noted that the Veteran has tenderness or pain on palpation of the right knee.  Two arthroscopy scars were noted.  The examiner indicated that none of the scars associated with the knee were painful and/or unstable, and the total area of all related scars was less than 39 square cm (6 square inches).  Muscle strength testing revealed active movement against gravity (3/5).  Joint stability testing revealed normal findings, and no evidence of patellar subluxation or dislocation was found.  The examiner noted that the Veteran had a meniscal tear in the right knee underwent an arthroscopic "Fulkerson" procedure with a healed scar.  The Veteran requires the use of a knee brace and a cane on a regular basis.  

B.  Analysis 

By way of background, the Veteran was in receipt of a 20 percent evaluation for his service-connected dislocation of the right knee, status post-surgery.  In a January 2015 rating decision, the Veteran is in receipt of a 100 percent evaluation from January 19, 2012, the date of his right knee arthroscopy surgery until February 29, 2012.  Thereafter, the Veteran was assigned a 20 percent evaluation effective March 1, 2012.  

The Veteran's right knee disability is rated as 20 percent disabling under by Diagnostic Codes 5299-5257.  Disabilities under Diagnostic Code 5257 are to be rated on the basis of impairment of the knee based on recurrent subluxation or lateral instability.  

Prior to January 2012, the Veteran's range of motion, at worst, was flexion at 110 degrees without pain, which warrant a noncompensable rating under Diagnostic Code 5260.  The cruciate and collateral ligaments were intact, and evidence shows that the Veteran continued to wear a knee brace, presumably for instability.  However, since the January 2012 arthroscopy, the Veteran's range of motion shows flexion, at worst, was limited to 60 degrees with pain beginning at 30 degrees.  Under the Diagnostic Codes 5260 pertaining to limitation of motion, these measurements warrant a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

The Board notes that VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Code's 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

Thus, the Board finds that a separate 20 percent evaluation for limitation of flexion is warranted beginning from March 1, 2012, the date after the Veteran's temporary total rating for right knee arthroscopy.  The June 2012 VA examiner provided that the Veteran's right knee flexion ended at 60 degrees with pain at 30 degrees whereas the September 2014 VA examiner provided the range of motion for right knee flexion to 60 degrees with pain beginning at 40 degrees.  Therefore, a separate 20 percent evaluation for limitation of motion with objective evidence of pain may be assigned under 38 C.F.R. § 4.71a, Code 5003; VAOPGCPREC 9-98. 

Entitlement to a separate evaluation for limitation of flexion before January 19, 2012 or a rating higher than 20 percent from that date is not supported.  The Veteran had limitation of flexion to 110 degrees that would warrant a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Thus, he is not entitled to a separate rating for limitation of motion.  The examiner observed a healed surgical scar that is non-tender or non-adherent to the underlying tissue.  The collateral and cruciate ligaments are intact.  There was no evidence of joint effusion or capsular thickening.  The examiner noted that he is able to stand without difficulty.  The examiner noted that there is no additional functional impairment due to pain, weakness, fatigability, incoordination or flare-ups.  There are no incapacitating episodes, radiating pain or neurological findings.  

The other rating codes for the knee and leg have been considered, but do not provide a basis for increased ratings during any portion of the period on appeal. 
In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5261 (limitation of extension), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no examination demonstrates any objective findings of ankylosis, dislocation or removal of semilunar cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Codes 5256, 5258, 5259, 5261, 5262, 5263.

The Board has also considered entitlement to a separate evaluation for the Veteran's right knee based on his arthroscopic surgery.  This is appropriate if the evidence demonstrates residual symptoms associated with removal of the semilunar cartilage, independent of pain and painful motion. See 38 C.F.R. § 4.71a, Codes 5258, 5259 (2014). 

In February 2015 notice of disagreement, the Veteran indicated that he received cortisone injection for pain since his surgery and physical therapy.  However, the June 2012 and August 2014 VA examiner only provided that walking and standing provoked right knee pain.  As such, the Veteran's has been adequately compensated based on the assigned separate rating for limitation of motion at 30 degrees with objective evidence of pain.  In summary, the Veteran's symptoms are contemplated in the currently assigned evaluations allowed for a knee impairment and limited motion.  38 C.F.R. § 4.71a, Codes 5003, 5260, 5261, 5257. 

In reaching this decision, the Board notes that a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) may be considered part of a claim for an increased evaluation if raised by the Veteran or the evidence.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, a February 2012 treatment record provided that the Veteran worked as janitor and his surgeon told him that he could continue with janitorial work after his surgery.  Further, the VA examiners have found that the Veteran's knee condition does not impact his ability to work. 

The Board has also considered whether a separate rating is warranted for any of the scars associated with the Veteran's right knee surgeries.  While the examination of June 2012 showed the veteran had two non-healed scars, in the same statement, the examiner found that the scars were healed.  This statement regarding the two non-healed scars is likely to be an error since no other evidence indicates the scars are not healed.  The Board finds that a separate rating is not warranted for the scar. The examinations conducted before and after the June 2012 examination show no evidence of non-healed scars and the September 2014 examination described the right knee scar as not painful and/or unstable, or with a total area of greater than 39 square centimeters. Therefore, the evidence fails to demonstrate that the scarring associated with the Veteran's right knee disability is symptomatic or of a size so as to warrant separate compensable ratings under Diagnostic Codes 7800-7805 referable to the evaluation of scars. In sum, the Board finds that a preponderance of the evidence is against a separate rating for the post-surgical scarring of the right knee...  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008). 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16. When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is adequate. The schedular criteria adequately describe the Veteran's symptoms for his right knee disability.  These symptoms include pain on movement, limitation of motion of the knee, less movement than normal, weakened movement and disturbances in locomotion, all of which are provided for in the rating criteria.  Moreover, even if the schedular criteria were to prove inadequate, there is no record of marked interference with employment due to the service connected disability.  In other words, the Veteran has not been hospitalized for his knee disability other than for his January 2012 surgery of which he has been adequately compensated.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


 
ORDER

An initial evaluation in excess of 20 percent for dislocation of the right patella, post-operative with residual scars, prior to January 18, 2012, is denied.

An evaluation in excess of 20 percent for chondromalacia of the right knee status post arthroscopy from March 1, 2012, is denied.

A separate evaluation for limitation of flexion of the right knee from March 1, 2012, is granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


